 



Exhibit 10.4
NEW HORIZONS WORLDWIDE, INC.
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT is made on July 5, 2006, between New
Horizons Worldwide, Inc., a Delaware corporation (the “Company”), and Mark A.
Miller (the “Executive”).
WITNESSETH:
     WHEREAS, the Company desires to provide certain of its officers, directors
and key personnel with an equity-based incentive to maintain and enhance the
performance and profitability of the Company; and
     WHEREAS, the Committee has determined that the Executive should be granted
restricted stock upon the terms and conditions set forth in this Agreement.
     NOW, THEREFORE, the Company and the Executive agree as follows:
     1. Definitions. Capitalized terms shall have the following meanings:

  (a)   “Act” means the federal Securities Act of 1933, as amended.     (b)  
“Adjusted EBITDA” means, with respect to any fiscal period, the sum of, without
duplication, (i) net income for that fiscal period, plus (ii) any extraordinary
or non-operating loss reflected in such net income, minus (iii) any
extraordinary or non-operating gain reflected in such net income, plus
(iv) interest expense of the Company for that fiscal period, plus (v) the
aggregate income tax expense of the Company for that fiscal period (whether or
not payable during that fiscal period), plus (vi) depreciation and amortization
expense of the Company for that fiscal period, plus (vii) all other non-cash,
extraordinary expenses of the Company for that fiscal period, in each case as
determined in accordance with generally accepted accounting principles,
consistently applied, and in the case of items (iv), (v), (vi) and (vii), only
to the extent reflected in the determination of net income for that fiscal
period, plus (viii) to the extent deducted in determining net income for such
fiscal period, non-cash charges of the Company during such fiscal period
relating to the Company’s compliance with Financial Accounting Standards Board
Statement No. 142, plus (ix) to the extent deducted in determining net income
for such fiscal period, non-cash charges recorded against earnings in the
Company’s financial statements for such fiscal period with respect to the
write-down of leasehold estates as a result of the sublease of such leasehold
estates, plus (x) non-cash charges associated with Options.

 



--------------------------------------------------------------------------------



 



  (c)   “Affiliate” means any person or entity which, at the time of reference,
directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, the Company.     (d)  
“Agreement” means this instrument, as in effect on the date of this Agreement,
and as may be amended from time to time.     (e)   “Change in Control” shall
have the meaning provided to it in the Executive’s Employment Agreement with the
Company.     (f)   “Code” means the Internal Revenue Code of 1986, as amended,
and any successor statute.     (g)   “Committee” means the Compensation
Committee of the Board of Directors of the Company.     (h)   “Company” means
New Horizons Worldwide, Inc., a Delaware corporation, and any successor thereto.
    (i)   “Disability” or “Disabled” shall have the meaning provided to it in
Executive’s Employment Agreement with the Company.     (j)   “Shares” means
shares of the $.01 par value common stock of the Company, or any security into
which such shares may be converted by reason of any transaction or event of the
type referred to in Section 9 hereof.

     2. Grant of Shares. The Company shall issue to the Executive, subject to
the terms and conditions set forth in this Agreement, Three Hundred Fifty
Thousand (350,000) Shares (the “Grant”). In consideration of the Grant to the
Executive, the Executive agrees that the Shares shall be subject to the vesting
provision set forth in Section 3 of this Agreement.
     3. Vesting Restriction.
     (a) Except as otherwise provided in Sections 3(a) and 3(b) below, in the
event that the Executive continues to remain employed by the Company or an
Affiliate and the Company achieves the Adjusted EBITDA targets set forth in this
Section 3(a), the Executive will be entitled to a nonforfeitable right to a
portion of the Shares in accordance with the following schedule. In the event
that the Executive ceases to be employed by the Company on or after the date
hereof for any reason prior to achieving the targets set forth below, the
Executive will forfeit any and all rights to the portion of the Shares that have
not vested in accordance with the following schedule.

2



--------------------------------------------------------------------------------



 



          Company Adjusted EBITDA Target   Vested Shares
(i) $5,000,000 in Adjusted EBITDA during any consecutive twelve (12) month
period ending on or before June 30, 2009, or (ii) $1,250,000 in Adjusted EBITDA
during the three (3) months ending June 30, 2009.
  175,000 Shares
 
       
$7,000,000 in Adjusted EBITDA during any consecutive twelve (12) month period
ending on or before June 30, 2011.
  175,000 Shares

     (b) If the Executive dies or becomes Disabled while employed by the Company
prior to achieving the targets set forth in Section 3(a), the Shares shall
nevertheless vest if such target(s) are achieved (i) with respect to any twelve
(12) month target, for any calendar twelve (12) month period ending during the
calendar (12) month period immediately following such death or Disability, or
(ii) with respect to the three (3) month target, for any calendar three
(3) month period ending during the calendar three (3) month period immediately
following such death or Disability.
     (c) If, while the Executive is employed by the Company, a Change in Control
occurs, all Shares granted hereunder shall immediately vest regardless of
whether such Shares would have vested pursuant to the schedule set forth in
Section 3(a).
     4. Escrow. The certificate or certificates representing the Shares will
remain in the possession of the Company to be held by it in escrow until the
Shares vest in accordance with Section 3 hereof.
     5. Shareholder Rights. During the period the Shares are held in escrow and
registered in the Executive’s name, and after execution and delivery of the
Irrevocable Stock Powers to the Company in accordance with Section 7 of this
Agreement, the Executive will be entitled to vote the Shares and to receive
dividends on the Shares. Any common shares distributed with respect to such
Shares shall be deemed to be Shares subject to the restrictions in this
Agreement.
     6. Issuance of Shares; Restrictive Legends. The Committee may provide that
one or more Share certificates representing the Shares shall be registered in
the Executive’s name. All certificates representing Shares shall have affixed
thereto legends in substantially the following form, in addition to any other
legends that may be required under federal or state securities laws:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF

3



--------------------------------------------------------------------------------



 



1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNLESS A REGISTRATION STATEMENT UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS WITH RESPECT TO SUCH SECURITIES SHALL BE EFFECTIVE OR
UNLESS SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION UNDER THE ACT AND SUCH
LAWS IN THE OPINION OF COUNSEL TO THE HOLDER, WHICH OPINION AND COUNSEL MUST BE
REASONABLY SATISFACTORY TO THE COMPANY.”
     7. Irrevocable Stock Powers. To facilitate the escrow of the Shares and any
reconveyance of the Shares to the Company upon forfeiture, sale of the Shares or
any other event, the Executive has delivered to the Company the Irrevocable
Stock Power attached as Exhibit A hereto, with respect to the Shares, executed
by the Executive in blank as of the date of this Agreement. The Executive will
execute such additional Irrevocable Stock Powers as may be required by the
Company. As soon as practicable after the vesting of any Shares, the Company
shall issue or reissue to the Executive (or to the Executive’s designated
beneficiary in the event of the Executive’s death), one or more certificates for
the Shares represented by the Grant.
     8. Restriction on Transfer. No Share issued pursuant to the Grant may be
assigned, transferred, otherwise encumbered or disposed of by the Executive
until such Share has vested in accordance with the schedule set forth in
Section 3.
     9. Adjustment Upon Changes in Capitalization. The number of Shares which
may be purchased pursuant to the Grant shall be appropriately adjusted as the
Committee may determine for any change after the date of the Agreement in the
number of issued Shares resulting from the subdivision or combination of Shares
or other capital adjustments, or the payment of a stock dividend, or other
change in the Shares effected without receipt of consideration by the Company;
provided, that any fractional Shares resulting from any such adjustment shall be
eliminated. Adjustments under this Section 9 shall be made by the Committee,
whose determination as to the adjustments to be made, and the extent thereof,
shall be final, binding and conclusive.
     10. Investment Representations.
     The Executive represents, warrants and covenants as follows:
          (a) The Executive is purchasing the Shares for his own account for
investment only, and not with a view to, or for sale in connection with, any
distribution of the Shares in violation of the Act, or any rule or regulation
under the Act.
          (b) The Executive has had such opportunity as he has deemed adequate
to obtain from representatives of the Company such information as is necessary
to permit him to evaluate the merits and risks of his investment in the Company.

4



--------------------------------------------------------------------------------



 



          (c) The Executive has sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in the issuance of
the Shares pursuant to this Agreement and to make an informed investment
decision with respect to such issuance.
          (d) The Executive can afford a complete loss of the value of the
Shares and is able to bear the economic risk of holding such Shares for an
indefinite period.
          (e) The Executive understands that (i) the Shares have not been
registered under the Act and are “restricted securities” within the meaning of
Rule 144 under the Act, (ii) the Shares cannot be sold, transferred or otherwise
disposed of unless they are subsequently registered under the Act or an
exemption from registration is then available; (iii) in any event, the exemption
from registration under Rule 144 will not be available for at least one year and
even then will not be available unless a public market then exists for the
common shares of the Company, adequate information concerning the Company is
then available to the public, and other terms and conditions of Rule 144 are
complied with; and (iv) there is now no registration statement on file with the
Securities and Exchange Commission with respect to any stock of the Company and
the Company has no obligation or current intention to register the Shares under
the Act.
     11. Company Representations. The Company represents and warrants that the
issuance, sale and delivery of the Shares, upon the terms and conditions set
forth herein, have been duly authorized by all requisite action of the Board of
Directors of the Company. When issued upon the terms and conditions of this
Agreement, the Shares will be validly issued, fully paid and nonassessable.
     12. Withholding Taxes; Section 83(b) Election.
          (a) The Executive acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Executive any
federal, state or local taxes of any kind required by law to be withheld with
respect to the issuance of the Shares by the Company.
          (b) The Executive has reviewed with the Executive’s own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. The Executive is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Executive understands that the Executive (and not the
Company) shall be responsible for the Executive’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement. The Executive understands that it may be beneficial in many
circumstances to elect to be taxed at the time the Shares are granted rather
than when and as the Shares vest pursuant to Section 2 hereof by filing an
election under Section 83(b) of the Code with the IRS within 30 days from the
date of the grant of the Shares.
     THE EXECUTIVE ACKNOWLEDGES THAT IT IS THE EXECUTIVE’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(B).

5



--------------------------------------------------------------------------------



 



     13. Miscellaneous.
          (a) No Rights To Employment. Nothing contained in this Agreement shall
be construed as giving the Executive any right to be retained, in any position,
as an employee or Director of the Company. The Executive acknowledges and agrees
that the vesting of the Shares pursuant to Section 3 hereof is earned only by
continuing service as an employee at the will of the Company (not through the
act of being hired or purchasing shares hereunder). The Executive further
acknowledges and agrees that the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as an employee for the vesting period, for any
period, or at all.
          (b) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
          (c) Waiver. Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
          (d) Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company and the Executive and their respective heirs,
executors, administrators, legal representatives, successors and assigns.
          (e) Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 13(e).
          (f) Pronouns. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
          (g) Entire Agreement. This Agreement constitutes the entire agreement
between the parties, and supersedes all prior agreements and understandings,
relating to the subject matter of this Agreement.
          (i) Amendment. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
          (j) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Delaware, without regard to
any applicable conflict of laws principles, and in accordance with applicable
federal law.
(Signature Page Follows)

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock
Agreement as of the day and year first above written.

            NEW HORIZONS WORLDWIDE, INC.
      /s/ Curtis Lee Smith, Jr.       By:  Curtis Lee Smith, Jr.      Its: 
Chairman         EXECUTIVE
      /s/ Mark A. Miller       Signature              Mark A. Miller
 
Printed Name
                       

7